Citation Nr: 1242706	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include a residual scar. 

2.  Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability. 

3.  Entitlement to service connection for a back disability, to include as secondary to a right foot disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 15, 1976, to June 30, 1976.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision that denied service connection for a scar of the right foot, for a left foot disability, and for a back disability.  The Veteran timely appealed.

In July 2008, the Veteran withdrew his prior request for a Board hearing, in writing.  38 C.F.R. § 20.704.

In August 2009 and September 2011, the Board remanded these matters for additional development.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the previous Board remands of this case, at some point after the Veteran's appeal was initially certified to the Board, a portion of the Veteran's claims file, including his original service treatment records, service personnel records, a rating decision, and other medical evidence, was misplaced.  The Board then remanded this matter in order that VA procedures, which govern the specific steps must be taken when a Veteran's file has been lost, be observed.  M21-1MR, Part III, Subpart ii, Chapters 1-8.  

Based on the remand requests outlined in the August 2009 and September 2011decisions, an exhaustive search of the Records Management Center, and the VA Medical Centers in Huntington, WV, Lexington, KY, and Pittsburgh, PA, 
was undertaken.  Negative responses were received from the Records Management Center and from the VA Medical Centers and included in the Veteran's claims file.  The Kentucky Department of Veteran Affairs was also contacted and requested to provided copies of any documents it may have which would have been filed in the Veteran's claims file.  These were forwarded and associated with the claims file.  Copies of the Veteran's VA outpatient treatment records dated from December 2001 to the present were also obtained.  Finally, the Tennessee Valley Healthcare System and the Louisville RO were contacted based on notations found in the Veteran's records.  Negative responses were received from these organizations.

At this point, the Board notes that, with the exception of the documents noted above, that portion of the Veteran's claims file containing his service treatment records, service personnel records, initial rating decision, and other relevant medical records, remains missing.  In cases such as these, where the STRs and/or service personnel records are largely unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).            

From the December 2007 statement of the case, it can be gleaned that a right foot scar was noted on examination at entry into service and that the Veteran complained of pain in the right foot on June 21, 1976, less than a week after beginning his period of active duty.  The Veteran reported a history of putting his foot through a car windshield and cutting the tendon on the anterior portion of the foot.  This was noted to be an old injury that existed prior to service and the Veteran's complaints of a painful scar were also noted.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any right foot disability and, if related to service, an opinion regarding the etiology of any left foot and back disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any right foot disability.  The claims file should be made available to the examiner and the examiner should note the evidence discussed in the December 2007 statement of the case, reflecting that a right foot scar was noted on examination at entry into service and that the Veteran complained of pain in the right foot on June 21, 1976, less than a week after beginning his period of active duty.  The Veteran reported a history of putting his foot through a car windshield and cutting the tendon on the anterior portion of the foot.  This was noted to be an old injury that existed prior to service and the Veteran's complaints of a painful scar were also noted.  For any current right foot disability found, the examiner should opine whether it as likely as not (50 percent probability or greater) had its clinical onset in service or was aggravated during active service.  

If it is determined that any right foot disability is related to service, the examiner should determine whether the Veteran has current left foot and/or back disability.  For any left foot and/or back disability identified, the examiner should indicate whether it is as likely as not (50 percent probability or greater) due to or aggravated by any right foot disability related to service.  If aggravated, the examiner should specify the baseline of disability prior to aggravation and the permanent, measurable increase in left foot and/or back disability that can be attributed to the right foot disability related to service.

2.  Thereafter, the RO or AMC should complete any additional development deemed appropriate, and then readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


